      Case 1:17-cv-00957-AJN-BCM Document 160 Filed 05/29/20 Page 1 of 1

                                                                               Sanford Heisler Sharp, LLP
                                                                               1350 Avenue of the Americas, Floor 31
                                                                               New York, NY 10019
                                                                               Telephone: (646) 402-5650
                                                                               Fax: (646) 402-5651
                                                                               www.sanfordheisler.com

Michael Palmer, Partner
(646) 402-5653
mpalmer@sanfordheisler.com              New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore




                                            May 29, 2020

VIA ECF
Hon. Barbara Moses
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 740
New York, NY 10007

        Re:      Julian, et al. v. Metropolitan Life Insurance Co., No. 1:17-cv-00957-AJN-BCM

Dear Magistrate Judge Moses:

       We represent Plaintiffs in the above-referenced action. Pursuant to Your Honor’s
Individual Rule of Practice 3, Plaintiffs submit this letter motion regarding the filing under seal of
an exhibit to the Declaration of Michael D. Palmer in Support of Plaintiffs’ Opposition to
Defendant’s Motion to Dismiss the Time-Barred Claims in Plaintiffs’ Third Amended Complaint.
Based solely on the parties’ Amended Confidentiality Agreement (Dkt. No. 122) and Defendant’s
request that the document be filed under seal, Plaintiffs submit Exhibit F (McKinney_MLIC
003684-3685) as a proposed sealed document. For the same reason, Plaintiffs have also redacted
the two sentences that quote from Exhibit F in their Memorandum of Law in Opposition to
Defendant’s Motion to Dismiss the Time-Barred Claims in Plaintiffs’ Third Amended Complaint.
Both Exhibit F and the unredacted Memorandum of Law are filed at the “Selected Parties”
Viewing Level.

       Per Your Honor’s Rules, Plaintiffs have notified Defendant that it must file a letter
explaining the need to seal or redact within three court days.

                                                          Respectfully submitted,

                                                          /s/ Michael D. Palmer
                                                          Michael D. Palmer

c: All Counsel of Record (via ECF)
